Citation Nr: 1139497	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened a previously denied claim of service connection for left ear hearing loss and then denied that claim on the merits.

Irrespective of the RO's action in reopening the previously denied claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for hearing loss of the left ear.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized accordingly.

The Veteran testified at an August 2011 hearing before the undersigned, held at the RO.  The Veteran submitted additional evidence at that time, as well as a waiver of initial RO consideration.  A transcript of that hearing is associated with the claims file.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Service connection for left ear hearing loss was most recently denied in a May 1985 Board decision on the grounds that a pre-existing left ear hearing loss disability was not aggravated by service; the decision was not appealed and is final.

2.  Evidence received since May 1985 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for left ear hearing loss was most recently denied in a May 1985 Board decision, which is final.  The Board determined that left ear hearing loss clearly and unmistakably pre-existed entry into active duty service.  38 U.S.C.A. §§ 311, 337 (1985); 38 C.F.R. § 3.304(b) (1985).  Further, the condition was not aggravated by service.  The evidence of record consisted of service treatment and personnel records, the Veteran's personal testimony, and a report of VA examination dated in July 1984.

Since May 1985, current VA treatment records have been associated with the claims file, as well as private treatment records and a private medical opinion.  Both the VA and private doctor opined that, given the Veteran's in-service noise exposure, it was at least as likely as not that current hearing loss disability was related to military service.  The evidence is new because it did not exist and was not considered at the time of the May 1985 decision.

Taken in the light most favorable to the Veteran, the new evidence is also material.  Although it does not consider the prior law of the case, finding that a pre-existing hearing loss disability on the left was clearly and unmistakably established, the new evidence raises the reasonable possibility that aggravation of the disability by in-service noise exposure may be established.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The claim was properly reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.




ORDER

New and material evidence having been received, the previously denied claim of service connection for left ear hearing loss is reopened; to this extent only, the appeal is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Credible and competent evidence from prior to the Veteran's entry onto active duty in 1978 establishes clearly and unmistakably that a left ear hearing loss was present; under the law and regulations existing at the time of the May 1985 decision, the Board properly found the presumption of soundnesss rebutted.  38 U.S.C.A. §§ 311, 337 (1985); 38 C.F.R. § 3.304(b) (1985).  The 1977 pre-induction examination noted unmasked puretone thresholds of 65 decibels at 500, 1000, and 2000 Hertz, and 55 decibels at 4000 Hertz.  While subsequent 1978 entrance examination testing shows normal hearing bilaterally, inconsistencies between the raw data on audiograms and the results shown in final reports, combined with the Veteran's credible reports of the circumstances regarding his enlistment and subsequent objective testing, raise serious questions as to the validity of the 1978 testing.

The Board is bound by the prior Board  determination that the Veteran had a pre-existing left ear hearing loss disability.

The issue, then, revolves around the question of whether the pre-existing left ear hearing loss was aggravated by service in light of all the evidence of record.  Aggravation is a chronic worsening, beyond the natural progression of a disease or condition.  Where a pre-existing condition undergoes an increase in severity in service, such increase is presumed to be due to service unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.306.  

Service treatment records document the unmasked puretone thresholds documented above in 1977.  At separation in May 1982, the unmasked puretone thresholds were all worse, measured as 70 decibels at 500 Hertz, 75 decibels at 1000 Hertz, 80 decibels at 2000 Hertz, and 70 decibels at 4000 Hertz.  On their face, the increase in puretone thresholds at all frequencies establishes a worsening of the left ear hearing disability during service.  

As worsening of the disability in service is shown, the presumption of aggravation is triggered, and a medical opinion regarding whether the worsening is clearly and unmistakably attributable to the natural progression of the disease is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.  All necessary testing, to include full audiometry, must be accomplished.  The examiner must be informed that a left ear hearing loss is found to have pre-existed military service, and that the Veteran was exposed to noise in service as an aerospace ground equipment mechanic.

The examiner must opine as to whether the increase in disability between entry to and separation from service clearly and unmistakably represents the natural progression of the disease.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


